DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 4/14/2022.
No prior art is being applied against Claim 20 because the prior art does not disclose or make obvious the feature of “wherein the track comprises ridges that are spiral shaped and identical, wherein the track includes a height variation in each of the segments between a ridge peak of the segment and valley of the segment between the ridges,” as is currently recited, in the combination, and as best understood.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
As to Claim 1,
The phrase “the sensors” on line 7 lacks antecedent basis and appears to contain a typographical issue.  Applicant states that the second body includes “a sensor” on line 4, and thus the above phrase reasonably is intended to be “the sensor” and not “the sensors.”  This interpretation is consistent with applicant many other recitations of “the sensor” as seen in Claims 2, 4, 5, 6, 7, 9, and 10. The above phrase is being interpreted in such a manner.
As to Claim 9,
The phrase “causes by” on line 3 is objected to because it appears contain a typographical issue.  As best understood, applicant means “caused by,” and not “causes by.”  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1,
The phrases “the track has a height that is a structural variation of one-half of one of the segments” on lines 9-10 of Claim 1 in combination with “the height is a distance between a first part of the track that generates a high point of the output and second part of the track that generates a low point of the output” on lines 11-12 of Claim 1 introduces new matter and lacks proper written description.  
1) The Examiner acknowledges that the track as a height, but the height is merely a dimension in a single direction and is not a physical variation of any kind, including a variation of one-half of one of the segments.  For example, applicant shows height 75 in Figure 5, but this height is fixed and represents the peak extension of the track in a single direction.  While the height may vary at a fixed point as the track rotates, the height itself at any point is fixed, and the height of the track itself is fixed, much in the same way the height of any object, such as a person, is fixed.  Even though a person has a head and shoulders, each of which vary in distance from the ground, the height of a person is defined by the greatest extension from the ground to the top of the person, thereby defining the height of the person.  Applicant does disclose in paragraph [0024] of the published application that the height 75 corresponds to the variation of one-half of the segment, but as best understood, this phrase does not mean that the height itself is a structural variation, and instead, as best understood, the entire half of the segment is being called a variation of one half the segment.   Meaning, in a similar manner, the above phrase appears to be stating something similar to considering half of a sine wave as a variation of the sine wave, the entire sine wave being a segment, and the height of the half of the sine wave is the same as the half of the variation of the segment as disclosed.  This can be seen in applicant’s Figure 5 where applicant expressly shows the height 75 as being a single dimensional feature that extends from the bottom to the top of the segment half, thereby defining a height.  In fact, in the second phrase noted above, applicant expressly claims that the height is the distance between two points.  A height cannot both be a distance between two points and be a structural variation, because a variation is either the change in the half of the segment, or is the physical half of the segment.  In either situation, the height is not disclosed to be either of these features, and applicant does not reasonably disclose how the height can be either of these features.  Note that applicant’s disclosure, in paragraph [0024], states that the height “corresponds” to the variation, but it does not state that it “is” the variation.  Applicant does not reasonably disclose that the height itself is a physical structural variation, and applicant does not reasonably disclose that the height itself is a variation.  Applicant furthermore does not reasonably disclose how the height can be considered a variation or how applicant would implement the height as a variation as claimed.  As such, this phrase introduces new matter and lacks proper written description.
2) Applicant is essentially reciting that the height variation is what allows for the decoupling, but the original disclosure does not state that the output is decoupled from the diameter from height variation alone.  Instead, and as best understood, it is the overall shape and pattern, such as the curve of the segments, that, in combination with a chosen height, allow for the claimed decoupling.  Because applicant is reasonably claiming that the height variation can allow for the decoupling, the above phrase introduces new matter because height alone is not reasonably disclosed to allow for this claim feature.

    PNG
    media_image1.png
    424
    393
    media_image1.png
    Greyscale

The phrase “wherein the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence” on the last two lines introduces new matter.  
1) Applicant does not disclose tailoring the height as claimed.  As explained in paragraph [0019], “The diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s features.” As such, applicant discloses changing the shape of the track’s features, but a change in shape does not necessitate a change in height, and applicant does not originally disclose changing the height as claimed.  Applicant does disclose varying the height of the track (e.g. Paragraph [0027]), but this variation, as best understood, is not related or directed towards the decoupling feature.  Instead, as best understood, applicant is referring to the specific shapes that applicant discloses in Figures 4-7 that allow for the decoupling feature. The varying of the height is solely used to ensure that the amplitude is sufficiently large to create the desired large amplitude that allows for detection (Paragraph [0027]). Paragraph [0027] expressly states that “This means the diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s features.”  While the paragraph then explains how the height can be varied, this variation in height causes a variation in amplitude as explained, and not the periodicity.  Meaning, a sine wave of one amplitude, for example, can have the same periodicity as a sine wave having a different amplitude because periodicity is directed towards how often the pattern repeats and not the amplitude of the wave.  As such, the above the decoupling is not due to the varying or tailoring of the height. As such, this phrase introduces new matter as applicant is expressly claiming that the what the decoupling of the output from the diameter means is the fact that the height of the track(s) can be tailored.
2) Claim 1 is directed towards the final product, and thus device as claimed, including the track, have already been formed.  Applicant is reasonably claiming, with the above phrase, the tailoring of the above track to have another diameter and different height from that of the final product.  As such, one reasonable interpretation is that applicant is claiming a method step of changing the final product from one diameter and track height to another.  Applicant does not originally disclose this as applicant does not originally disclose changing the final product’s dimensions.  Instead, as best understood, applicant’s disclosure is directed towards how the shape of the track’s feature can be changed prior to manufacturing so as to allow for any specific and desired diameter for the track.  However, this is not claimed, and instead applicant is specifically claiming the actual “tailoring” of the height of the final product track.  Such a feature introduces new matter.
As to Claim 2,
The phrase “the track comprising ridges that are spiral shaped and identical, wherein the track extends three-hundred-sixty degrees around the shaft, and the track is configured so that as the ridges pass the sensor, variation of an output from the sensor results with the ridges having a curvature that results in a sinusoidal effect on the output” on lines 1-5 introduces new matter.  
1) Claim 1 expressly recites and requires “the track has a height that is a structural variation of one-half of one the segments, and the height is a distance between a first part of the track that generates a high point of the output and the second part of the track that generates a low point of the output, an amplitude of the output is related to the height … the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence.”  The above Claim 1 is directed towards, as best understood, an embodiment such as Figure 5 which shows segments (74) that have a high and low point and whose height varies with reference to a fixed point as the track rotates in the manner claimed.  This embodiment does not disclose the above Claim 2 feature as it does not disclose a track including ridges that are spiral shaped.  The only embodiment that discloses the spiral shape is that of Figure 4, but Figure 4’s embodiment does not disclose the track has a height that is a structural variation of one-half of one the segments, especially as the ridges of Claim 2 cannot be the segments of Claim 1 as they are distinctly recited from these segments.  Furthermore, no mention or disclosure is given to the track has a height that is a structural variation of one-half of one the segments in Figure 4.  Furthermore, the embodiment of Figure 4 does not disclose the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence, because it neither discloses the tailoring of the height of the repeating segments, or states that feature is the reason for the decoupling as claimed.  Paragraph [0023] for example examples that the sinusoidal output “is accomplished due to the curvature of the ridges 60 and the height variation.”  As such, the height variation alone does not allow for the decoupling as claimed in the Figure 4 embodiment.  As such, this phrase introduces new matter.
2) Claim 1 already recites that a track with repeating sequences has been arranged around a shaft (see lines 2-3).  As such, the track, and all that it includes, has already been provided or placed in the desired manner.  The above phrase distinctly recites provide the track with ridges, but where the track already includes segments, and where the segments, in light of applicant’s disclosure, would include ridges.  The Examiner acknowledges that Claim 1 is broader than the embodiment of Figure 4 which includes the ridges, but once the term ridges is introduced and the claim is limited to the embodiment of Figure 4, the segments of Claim 1 become a combination of grooves and ridges as disclosed by applicant.  As such, the ridges would have already been recited, in the combination, and applicant is reciting new and distinct ridges from the segments, but where applicant does not originally disclose this.  As such, the above phrase introduces new matter.
As to Claim 3,
The phrase “the track is configured to fit an available packaging space without changing the output by a tailored curvature of the ridges, meaning the diameter of the track is decoupled from the output so that the output may be obtained by various diameters of the track” on lines 2-4 lacks proper written description.  At issue here is that applicant does not reasonably explain or limit what would be considered available packing space for the above track.  Stating “an available packing space” reasonably includes any and all packings spaces that have ever existed, but applicant’s disclosure does not reasonably demonstrate how the track can be configured to fit all reasonable available packing spaces.  While the above track may be configurable to work with a large number of spaces, the above phrase does not limit the packing space to those that the device can reasonable work with.  As such, the above phrase lacks proper written description.  Claim 1 expressly recites and requires “the track has a height that is a structural variation of one-half of one the segments, and the height is a distance between a first part of the track that generates a high point of the output and the second part of the track that generates a low point of the output, an amplitude of the output is related to the height … the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence.”  The above Claim 1 is directed towards, as best understood, an embodiment such as Figure 5 which shows segments (74) that have a high and low point and whose height varies with reference to a fixed point as the track rotates.  This embodiment does not disclose the above Claim 2 feature as it does not disclose a track including ridges that are spiral shaped.  The only embodiment that discloses the spiral shape is that of Figure 4, but Figure 4’s embodiment does not disclose the track has a height that is a structural variation of one-half of one the segments, especially as the ridges of Claim 2 cannot be the segments of Claim 1 as they are distinctly recited from these segments.  Furthermore, no mention or disclosure is given to the track has a height that is a structural variation of one-half of one the segments in Figure 4.  Furthermore, the embodiment of Figure 4 does not disclose the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence, because it neither discloses the tailoring of the height of the repeating segments, or states that feature is the reason for the decoupling as claimed.  Paragraph [0023] for example examples that the sinusoidal output “is accomplished due to the curvature of the ridges 60 and the height variation.”  As such, the height variation alone does not allow for the decoupling as claimed in the Figure 4 embodiment.  As such, this phrase introduces new matter.
As to Claim 8,
The phrase “the track comprising ridges that are spiral shaped and identical” on line 2 introduces new matter. Claim 1 already recites that a track with repeating sequences has been arranged around a shaft (see lines 2-3).  As such, the track, and all that it includes, has already been provided or placed in the desired manner.  The above phrase distinctly recites provide the track with ridges, but where the track already includes segments, and where the segments, in light of applicant’s disclosure, would include ridges.  The Examiner acknowledges that Claim 1 is broader than the embodiment of Figure 4 which includes the ridges, but once the term ridges is introduced and the claim is limited to the embodiment of Figure 4, the segments of Claim 1 become a combination of grooves and ridges as disclosed by applicant.  As such, the ridges would have already been recited, in the combination, and applicant is reciting new and distinct ridges from the segments, but where applicant does not originally disclose this.  As such, the above phrase introduces new matter.
As to Claim 11,
The phrases “forming the track with a height that is a structural variation of one-half of one of the segments on lines 7-8 of Claim 11 in combination with “the height is a distance between a first part of the track that generates a high point of the output and second part of the track that generates a low point of the output” on lines 8-9 of Claim 11 introduces new matter and lacks proper written description.  
1) The Examiner acknowledges that the track has a height, but the height is merely a dimension in a single direction and is not a physical variation of any kind, including a variation of one-half of one of the segments.  For example, applicant shows height 75 in Figure 5, but this height is fixed and represents the peak extension of the track in a single direction.  While the height may vary at a fixed point as the track rotates, the height itself at any point is fixed, and the height of the track itself is fixed, much in the same way the height of any object, such as a person, is fixed.  Even though a person has a head and shoulders, each of which vary in distance from the ground, the height of a person is defined by the greatest extension from the ground to the top of the person, thereby defining the height of the person.  Applicant does disclose in paragraph [0024] of the published application that the height 75 corresponds to the variation of one-half of the segment, but as best understood, this phrase does not mean that the height itself is a structural variation, and instead, as best understood, the entire half of the segment is being called a variation of one half the segment.   Meaning, in a similar manner, the above phrase appears to be stating something similar to considering half of a sine wave as a variation of the sine wave, the entire sine wave being a segment, and the height of the half of the sine wave is the same as the half of the variation of the segment as disclosed.  This can be seen in applicant’s Figure 5 where applicant expressly shows the height 75 as being a single dimensional feature that extends from the bottom to the top of the segment half, thereby defining a height.  In fact, in the second phrase noted above, applicant expressly claims that the height is the distance between two points.  A height cannot both be a distance between two points and be a structural variation, because a variation is either the change in the half of the segment, or is the physical half of the segment.  In either situation, the height is not disclosed to be either of these features, and applicant does not reasonably disclose how the height can be either of these features.  Note that applicant’s disclosure, in paragraph [0024], states that the height “corresponds” to the variation, but it does not state that it “is” the variation.  Applicant does not reasonably disclose that the height itself is a physical structural variation, and applicant does not reasonably disclose that the height itself is a variation.  Applicant furthermore does not reasonably disclose how the height can be considered a variation or how applicant would implement the height as a variation as claimed.  As such, this phrase introduces new matter and lacks proper written description.
2) Applicant is essentially reciting that the height variation is what allows for the decoupling, but the original disclosure does not state that the output is decoupled from the diameter from height variation alone.  Instead, and as best understood, it is the overall shape and pattern, such as the curve of the segments, that, in combination with a chosen height, allow for the claimed decoupling.  Because applicant is reasonably claiming that the height variation can allow for the decoupling, the above phrase introduces new matter because height alone is not reasonably disclosed to allow for this claim feature.
3) Applicant is now reciting the forming of the track with structural features, such as the claimed structural variation of one-half of one of the segments. Such a recitation introduces new matter, but applicant does not originally disclose forming structural features of the track during the use of the track.  The structural features of the track must already exist in order for it to be used in the claimed manner.  As such, the above claim phrase introduces new matter.
The phrase “providing an amplitude of the output related to the structural variation” on line 10 introduces new matter. Applicant’s sensor was already recited to provide an output on line 4, and such an output already includes both an amplitude and a period.  Applicant does not originally disclose two separate steps of providing an output and providing an amplitude of the output.  Applicant does not originally disclose separately extracting the amplitude from the output and then providing it to some device or element. While the overall output may be provided, separately providing the amplitude of the output is not originally disclosed.
The phrase “providing a period of the output related to the repeating sequence of the segments” on line 11 introduces new matter. Applicant’s sensor was already recited to provide an output on line 4, and such an output already includes both an amplitude and a period.  Applicant does not originally disclose two separate steps of providing an output and providing an period of the output.  Applicant does not originally disclose separately extracting the period from the output and then providing it to some device or element. While the overall output may be provided, separately providing the period of the output is not originally disclosed.
The phrase “providing the output decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence” on lines 13-14 introduces new matter.  
1) Applicant does not disclose tailoring the height as claimed.  As explained in paragraph [0019], “The diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s features.” As such, applicant discloses changing the shape of the track’s features, but a change in shape does not necessitate a change in height, and applicant does not originally disclose changing the height as claimed.  Applicant does disclose varying the height of the track (e.g. Paragraph [0027]), but this variation, as best understood, is not related or directed towards the decoupling feature.  Instead, as best understood, applicant is referring to the specific shapes that applicant discloses in Figures 4-7 that allow for the decoupling feature. The varying of the height is solely used to ensure that the amplitude is sufficiently large to create the desired large amplitude that allows for detection (Paragraph [0027]). Paragraph [0027] expressly states that “This means the diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s features.”  While the paragraph then explains how the height can be varied, this variation in height causes a variation in amplitude as explained, and not the periodicity.  Meaning, a sine wave of one amplitude, for example, can have the same periodicity as a sine wave having a different amplitude because periodicity is directed towards how often the pattern repeats and not the amplitude of the wave.  As such, the above the decoupling is not due to the varying or tailoring of the height. As such, this phrase introduces new matter as applicant is expressly claiming that the what the decoupling of the output from the diameter means is the fact that the height of the track(s) can be tailored.
2) Applicant has already recited providing an output of the sensor on line 4.  Applicant, in the above phrase, is reciting a separate and distinct method step of providing the output, which reasonably means applicant is twice providing the output.   Applicant does not originally disclose providing the output twice as claimed, and thus the above phrase introduces new matter.  Note that while applicant may intend to further limit that the output that was provided on line 4 is decoupled in the claimed manner, applicant is not reciting this and is instead reciting a distinct method step of providing the output.
The phrase “generating, by the sensor, the output that is decoupled from the diameter of the track and is related to the repeating sequence of segments” on the last two lines introduces new matter, in the combination.  Applicant is now reciting that the sensor provides an output on line 4.  Applicant then recites providing the output decoupled from the diameters.  The sensor has therefore already be disclosed to provide its output that is decoupled from the diameter of the track, and later reciting that the sensor generates the output is essentially reciting a third method step of the sensor providing the output.  Applicant does not originally disclose three distinct steps of a sensor providing an output, which is essentially requiring that the same output be provided three times during the method.  Applicant does not originally disclose this feature.  Note that applicant’s above phrase is not further limiting the previously provided output and is instead reciting a new method step of generating the output.  
As to Claim 12,
The phrase “providing the track with ridges” on line 1 introduces new matter.  Claim 11 already recites that a track with repeating sequences has been arranged around a shaft (see lines 2-3).  As such, the track, and all that it includes, has already been provided or placed in the desired manner.  The above phrase distinctly recites provide the track with ridges, but where the track already includes segments, and where the segments, in light of applicant’s disclosure, would include ridges.  The Examiner acknowledges that Claim 11 is broader than the embodiment of Figure 4 which includes the ridges, but once the term ridges is introduced and the claim is limited to the embodiment of Figure 4, the segments of Claim 11 become a combination of grooves and ridges as disclosed by applicant.  As such, the ridges would have already been recited, in the combination, and applicant is reciting new and distinct ridges from the segments, but where applicant does not originally disclose this.  As such, the above phrase introduces new matter.
As to Claim 13,
The phrase “configuring the track to fit an available packaging space without changing the output by tailoring the curvature of the ridges; and decoupling the diameter of the track from the output so that the output may be obtained by various diameters of the track” on lines 2-4 introduces new matter. Claim 11, from which this claim depends is a method of using claim.  Applicant does not originally disclose, during the use of the track and sensor, that applicant configures the track to fit an available packaging space by tailoring the curvature of the ridges.  Applicant does not disclose adjusting the physical dimensions of the track and ridges during the use of the track.  As such, this phrase introduces new matter.
As to Claim 16,
The phrase “forming the first body in a flat disk shape with the ridges extending from adjacent an outer perimeter of the flat disk shape and inward toward the shaft on the flat disk shape, with the ridges rising from the flat disk shape toward the sensor and in a direction parallel to the shaft” on the last three lines introduces new matter.  Claim 11, from which this claim depends is a method of using claim.  Applicant does not originally disclose, during the use of the track and sensor, that applicant forms the first body in a flat disk shape as claimed.  Instead, the first body must already be present because Claim 11 is directed towards using the final product and not forming or manufacturing the product. Applicant does not disclose forming part of all of the first body as claimed during the use of the apparatus where the sensor generates an output as is required in Claim 11.  As such, this phrase introduces new matter.
As to Claim 17,
The phrase “forming the track as a groove with a sinusoidal shape with the repeating sequence of segments defining the sinusoidal shape and extending three-hundred-sixty degrees around the shaft, with the groove formed into the first body; and positioning the sensor to face into the groove” on lines 1-4 introduces new matter. Claim 11, from which this claim depends is a method of using claim.  Applicant does not originally disclose, during the use of the track and sensor, that applicant forms the very track that is already required and present in Claim 11 as claimed.  Instead, the track, and all of its features, must already be present because Claim 11 is directed towards using the final product and not forming or manufacturing the product. Applicant does not disclose forming part of all of the track as claimed during the use of the apparatus where the sensor generates an output as is required in Claim 11.  As such, this phrase introduces new matter.
As to Claim 18,
The phrase “forming the track with ridges that are spiral shaped and identical, with the height being a distance between a top of one of the ridges relative to a bottom of a groove between the ridges; tailoring an amplitude of the output by selecting the height of the ridges relative to the bottom of the groove, wherein a ridge-groove pair forms a segment of the track that repeats around its circumference” on lines 2-6 introduces new matter. Claim 11, from which this claim depends is a method of using claim.  Applicant does not originally disclose, during the use of the track and sensor, that applicant forms the very track that is already required and present in Claim 11 as claimed.  Instead, the track, and all of its features, must already be present because Claim 11 is directed towards using the final product and not forming or manufacturing the product. Applicant does not disclose forming part of all of the track as claimed during the use of the apparatus where the sensor generates an output as is required in Claim 11.  Furthermore, applicant is also reciting tailoring an amplitude of the output by selecting the height of the ridges.  Applicant does not originally disclose the claimed tailoring and selecting during the use of the device.  The Examiner acknowledges that Claim 18 previously recited forming the track with a height, but this phrase was interpreted to mean that the track had a height.  Applicant is reciting substantially more detail with regard to the forming and is now positively reciting method of manufacturing steps with substantial detail that was not previously recited.  As such, this phrase introduces new matter.
As to Claim 20,
The phrase “the track comprising ridges that are spiral shaped and identical” on line 5 in combination with the phrase “a rotator that includes a shaft and a track having segments” on line 3 introduces new matter.  Claim 20 already recites that a track with repeating sequences has been arranged around a shaft (see lines 3-4).  As such, the track, and all that it includes, has already been provided or placed in the desired manner.  The above phrase distinctly recites that the track includes ridges, but where the track already includes segments, and where the segments, in light of applicant’s disclosure, would include ridges.   As such, the ridges would have already been recited implicitly when applicant recited segments, and applicant is reciting new and distinct ridges from the segments, but where applicant does not originally disclose this.  As such, the above phrase introduces new matter.
The phrase “wherein the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height and the repeating sequence” on the last two lines introduces new matter.  
1) Applicant does not disclose tailoring the height as claimed.  As explained in paragraph [0019], “The diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s features.” As such, applicant discloses changing the shape of the track’s features, but a change in shape does not necessitate a change in height, and applicant does not originally disclose changing the height as claimed.  Applicant does disclose varying the height of the track (e.g. Paragraph [0027]), but this variation, as best understood, is not related or directed towards the decoupling feature.  Instead, as best understood, applicant is referring to the specific shapes that applicant discloses in Figures 4-7 that allow for the decoupling feature. The varying of the height is solely used to ensure that the amplitude is sufficiently large to create the desired large amplitude that allows for detection (Paragraph [0027]). Paragraph [0027] expressly states that “This means the diameter of the track is decoupled from the output because the desired periodicity may be produced at any of various sized diameters around the shaft by changing the shape of the track’s features.”  While the paragraph then explains how the height can be varied, this variation in height causes a variation in amplitude as explained, and not the periodicity.  Meaning, a sine wave of one amplitude, for example, can have the same periodicity as a sine wave having a different amplitude because periodicity is directed towards how often the pattern repeats and not the amplitude of the wave.  As such, the above the decoupling is not due to the varying or tailoring of the height. As such, this phrase introduces new matter as applicant is expressly claiming that the what the decoupling of the output from the diameter means is the fact that the height of the track(s) can be tailored.  Furthermore, this claim is directed towards the embodiment of Figure 4 which is the only embodiment that discloses the spiral feature as claimed. This embodiment does not disclose the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence, because it neither discloses the tailoring of the height of the repeating segments, or states that feature is the reason for the decoupling as claimed.  Paragraph [0023] for example examples that the sinusoidal output “is accomplished due to the curvature of the ridges 60 and the height variation.”  As such, the height variation alone does not allow for the decoupling as claimed in the Figure 4 embodiment.  As such, this phrase introduces new matter.
2) Claim 20 is directed towards the final product, and thus device as claimed, including the track, have already been formed.  Applicant is reasonably claiming, with the above phrase, the tailoring of the above track to have another diameter and different height from that of the final product.  As such, one reasonable interpretation is that applicant is claiming a method step of changing the final product from one diameter and track height to another.  Applicant does not originally disclose this as applicant does not originally disclose changing the final product’s dimensions.  Instead, as best understood, applicant’s disclosure is directed towards how the shape of the track’s feature can be changed prior to manufacturing so as to allow for any specific and desired diameter for the track.  However, this is not claimed, and instead applicant is specifically claiming the actual “tailoring” of the height of the final product track.  Such a feature introduces new matter.
As to Claims 2-10 and 12-19,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 1,
The phrases “the track has a height that is a structural variation of one-half of one of the segments” on lines 9-10 and “the height is a distance between a first part of the track that generates a high point of the output and second part of the track that generates a low point of the output” on lines 11-12 are indefinite.   It is unclear how the height can both be a distance between the above two points, and thus must be a straight line, but also can be the above structural variation.  Stating that the height is a structural variation either means that the height itself is a variation, or that it is the physical half of the segment.  However, the height cannot both be a distance between two lines and also be the claimed variation as they are not the same thing.  Furthermore, it is unclear what applicant means by the above claimed variation.  Paragraph [0024] of the disclosure explains that the variation is of one-half of the segment, thus reasonably conveying that the variation is not a physical object and is instead a change in the half of the segment.  However, applicant does not reasonably explain how the height itself can be a variation of the segment as claimed, especially given that the height is defined to be a fixed distance between two points as claimed.  As such, it is unclear what, in light of the disclosure, applicant considers the height to be.
The phrase “wherein the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence” on the last two lines is indefinite.  
1) Claim 1 is directed towards the final product apparatus of “A system for determining angular position.” As such, this device must have already been formed and be the final product so as to allow the device to include the structural features and functions recited in the claim. The above claim phrase however is not directed towards a final product feature where the diameter of the first body is fixed, and is instead directed towards what the output is at the first body’s diameter and at other diameters that are not part of the final product.  Applicant further recites a method step, presumably of manufacturing, of tailoring the height of the track. This feature is not, as best understood, is not directed towards the method of manufacturing the instant claimed apparatus but is instead reciting how other version of the apparatus could be manufacturing “by tailoring the height at the repeating sequence.”  The Examiner again respectfully notes that Claim 1 is directed towards the final product, and not how the device is or could be formed.  The reason for the instant 112(b) rejection is that it is unclear what additional limitations the above phrase requires in the claim as the above feature is, as best understood, not directed towards a function or structural feature of the final product, and the above feature, as best understood, is not directed towards a product by process feature describing the method of forming the apparatus itself.  Instead, the above feature is directed towards how differing version of the apparatus could be made “by tailoring the height at the repeating sequence.”  Such a feature is indefinite because it is unclear what features are and are not included with the above phrase, and because it is unclear under what statutory category the above claim should be examined under due to the above phrase, given that the above phrase is directed to a method step of tailoring.  This is because applicant is essentially reciting the use of the apparatus by “tailoring” it to change it so that it includes a desired track height.  As explained in MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  As such, the above claim phrase is indefinite.  For the purpose of compact prosecution, the above phrase is being treated as a product by process feature.
2) The phrase “other diameters” is indefinite because the metes and bounds of what would and would to be considered an “other diameter” is not reasonably disclosed. It is unclear if other diameters is limited to specific track diameters used in certain applications, or if any track of any diameter is included in the above phrase.  Applicant does not reasonably define the metes and bounds of the above phrase, and thus the claim is indefinite.
The phrase “the structural variation at the repeating sequence” on the last line is indefinite. Applicant initially recites that the structural variation is “of” one of the segments, but applicant is now reciting that the variation is “at” one of the segments.  Stating that something is at something else reasonably means that these two elements are distinct from each other.  As such, the above phrase is indefinite because 1) no structural variation was previous recited that is at the above sequence, and 2) the difference and relationship between the above structural variation and the one earlier recited in the claim is unclear.
As to Claim 2,
The phrase “the track comprising ridges” on lines 1-2 is indefinite.  Applicant’s disclosure explains in paragraph [0023] that each ridge-groove pair forms a segment.  Applicant however is distinctly reciting the above ridges from the previously recited segments, but where they are not distinct, because a ridge is part of what forms a segment.  As such, the difference and relationship between the claimed ridges and the claimed segments is unclear.
As to Claim 3,
The phrase “the track is configured to fit an available packaging space without changing the output by a tailored curvature of the ridges, meaning the diameter of the track is decoupled from the output so that the output may be obtained by various diameters of the track” on lines 2-4 is indefinite.  
1) The phrase “available packaging space” is indefinite because the metes and bounds of what would and would not be considered an available packing space is unclear.  When applicant recites an available packing space, applicant does not reasonably explain what spaces would and would not reasonably be considered such a packing space. For example, applicant does not explain if any space every created could be the space, or if only a select type of number of spaces would be included.  Applicant does not explain, when stating that the space is available, if this refers to only those spaces currently being sold or purchasable, or any space that could be obtain in any manner are included.  What would and would not be considered an available packing space is therefore unclear.
2) Applicant is reciting “various diameters of the track,” but applicant has already recited “other diameters” in Claim 1.  As best understood, the phrase “other diameters” would reasonably include all diameters, thus preventing any other or various diameters from being distinctly recited.  As such, the difference and relationship between the other diameters of Claim 1 and the various diameters of Claim 3 are unclear. 
As to Claim 4,
The phrase “a magnet on an opposite side of the printed circuit card assembly from the sensor” on lines 1-2 is indefinite.  Applicant is reciting that the magnet on an opposite side of the printed circuit card assembly, but no printed circuit card assembly was previously recited.  As such, it is unclear what printed circuit card assembly applicant is referring to with this phrase.  
As to Claim 6,
The phrase “the sensor is disposed on the printed circuit card assembly and the track is annular in shape and is configured so that the sensor generates a sinusoidal output, wherein the first body comprises a flat disk shape and the ridges extend from adjacent an outer perimeter of the flat disk shape and inward toward the shaft on the flat disk shape, the ridges rising from the flat disk shape toward the sensor and in a direction parallel to the shaft” on lines 1-6 is indefinite.
1) Applicant is reciting that “the printed circuit card assembly,” but no printed circuit card assembly was previously recited.  As such, it is unclear what printed circuit card assembly applicant is referring to with this phrase.  
2) Claim 2 already recites “a sinusoidal effect on the output,” and as best understood, this effect reasonably means or least includes that the output will be sinusoidal.  Applicant however is distinctly reciting this feature from “the sensor generates a sinusoidal output” feature, but where, as best understood they are not distinct.  As such, the difference and relationship between the two sinusoidal outputs is unclear.
3) Applicant recites that the sensor generates “a sinusoidal output” in the above phrase, but Claim 1 already recites that the sensor generates an output.  Applicant is distinctly reciting the output from Claim 1 and the output from Claim 6 but where, as best understood, they are not distinct and instead refer to the same output.  As such, the difference and relationship between the two distinctly recited outputs is unclear.
As to Claim 11,
The phrase “forming the track with a height that is a structural variation of one-half of one of the segments” on lines 7-8 and the phrase “providing the output decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence” on lines 13-14 are indefinite.
1) Claim 11 is directed towards a method of using claim, because applicant is reciting “A method for determining angular position” on line 1.  However, applicant is positively reciting method of manufacturing claim features where applicant recites “forming the track” and “tailoring the height.”   These recitations are recited in the same positive manner as the method of using claim features.  As such, it is unclear whether this claim is directed towards a method of using or a method of manufacture, and thus it is unclear under which statutory category this claim should be examined.  While MPEP 2173.05(p) makes reference to an issue of reciting method steps of using an apparatus inside an apparatus claim, the same issues exist in Claim 11 with regard to a method of using and a method of manufacture.  Please note the IPXL case cited in this section.  As such, this claim is indefinite.
2) The phrase “other diameters” is indefinite because the metes and bounds of what would and would to be considered an “other diameter” is not reasonably disclosed. It is unclear if other diameters is limited to specific track diameters used in certain applications, or if any track of any diameter is included in the above phrase.  Applicant does not reasonably define the metes and bounds of the above phrase, and thus the claim is indefinite.
The phrase “forming the track with a height that is a structural variation of one-half of one of the segments” on lines 7-8 and “the height is a distance between a first part of the track that generates a high point of the output and second part of the track that generates a low point of the output” on lines 8-9 are indefinite.  It is unclear how the height can both be a distance between the above two points, and thus must be a straight line, but also can be the above structural variation.  Stating that the height is a structural variation either means that the height itself is a variation, or that it is the physical half of the segment.  However, the height cannot both be a distance between two lines and also be the claimed variation as they are not the same thing.  Furthermore, it is unclear what applicant means by the above claimed variation.  Paragraph [0024] of the disclosure explains that the variation is of one-half of the segment, thus reasonably conveying that the variation is not a physical object and is instead a change in the half of the segment.  However, applicant does not reasonably explain how the height itself can be a variation of the segment as claimed, especially given that the height is defined to be a fixed distance between two points as claimed.  As such, it is unclear what, in light of the disclosure, applicant considers the height to be.
The phrases  “providing an output” on line 4,” “providing the output decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence” on lines 13-14,  and “generating, by the sensor, the output that is decoupled from the diameter of the track and is related to the repeating sequence of segments” on the last two lines is indefinite in the combination.  Applicant is now reciting that the sensor provides an output on line 4.  Applicant then recites providing the output decoupled from the diameters.  The sensor has therefore already be disclosed to provide its output that is decoupled from the diameter of the track, and later reciting that the sensor generates the output is essentially reciting a third method step of the sensor providing the output.  Applicant is therefore essentially reciting three distinct method steps, but where, as best understood, applicant intends there to only be a single providing of the output signal.  Further, applicant uses different terminology (providing and generating) to, as best understood, refer to the same single providing of the output.  The difference and relationship between the above three distinct method steps, all essentially of providing the output, is therefore unclear.
The phrase “the structural variation at the repeating sequence” on line 13 indefinite. Applicant initially recites that the structural variation is “of” one of the segments, but applicant is now reciting that the variation is “at” one of the segments.  Stating that something is at something else reasonably means that these two elements are distinct from each other.  As such, the above phrase is indefinite because 1) no structural variation was previous recited that is at the above sequence, and 2) the difference and relationship between the above structural variation and the one earlier recited in the claim is unclear.
As to Claim 12,
The phrase “providing the track with ridges” on line 1 is indefinite.  
1) Applicant’s disclosure explains in paragraph [0023] that each ridge-groove pair forms a segment.  Applicant however is distinctly reciting the above ridges from the previously recited segments, but where they are not distinct, because a ridge is part of what forms a segment.  As such, the difference and relationship between the claimed ridges and the claimed segments is unclear.
2) Providing the track with ridges is essentially a method step of manufacturing the track. This is because the above phrase reasonably is interpreted to mean that the ridges have been added to the track that was already claimed to be arranged in a specific manner.  This recitation is recited in the same positive manner as the method of using claim features.  As such, it is unclear whether this claim is directed towards a method of using or a method of manufacture, and thus it is unclear under which statutory category this claim should be examined.  While MPEP 2173.05(p) makes reference to an issue of reciting method steps of using an apparatus inside an apparatus claim, the same issues exist in Claim 11 with regard to a method of using and a method of manufacture.  Please note the IPXL case cited in this section.  As such, this claim is indefinite.
As to Claim 13,
The phrase “configuring the track to fit an available packaging space without changing the output by tailoring the curvature of the ridges; and decoupling the diameter of the track from the output so that the output may be obtained by various diameters of the track” on lines 2-4 is indefinite.  
1) Similar to what was noted above, this claim is directed towards a method of manufacturing the track, but where Claim 11, from which this claim depends, is a method of using claim.  Applicant is reciting the above method step of manufacturing in the same positive manner as applicant has recited the other method of using claims.  As such, it is unclear how such a claim limitation should be examined and it is unclear under which statutory category this claim should be examined under. 
2)  The above claim is further unclear because it is unclear whether having a track that could be configured to fit available packing space is sufficient to meet the above claim language, or if actual configuring of the track is required.  
3) The phrase “available packaging space” is indefinite because the metes and bounds of what would and would not be considered an available packing space is unclear.  When applicant recites an available packing space, applicant does not reasonably explain what spaces would and would not reasonably be considered such a packing space. For example, applicant does not explain if any space every created could be the space, or if only a select type of number of spaces would be included.  Applicant does not explain, when stating that the space is available, if this refers to only those spaces currently being sold or purchasable, or any space that could be obtain in any manner are included.  What would and would not be considered an available packing space is therefore unclear.
4) Applicant is reciting “various diameters of the track,” but applicant has already recited “other diameters” in Claim 1.  As best understood, the phrase “other diameters” would reasonably include all diameters, thus preventing any other or various diameters from being distinctly recited.  As such, the difference and relationship between the other diameters of Claim 1 and the various diameters of Claim 3 are unclear. 
As to Claim 14,
The phrase “a magnet on an opposite side of the printed circuit card assembly from the sensor” on lines 1-2 is indefinite.  Applicant is reciting that the magnet on an opposite side of the printed circuit card assembly, but no printed circuit card assembly was previously recited.  As such, it is unclear what printed circuit card assembly applicant is referring to with this phrase.  
As to Claim 16,
The phrase “forming the first body in a flat disk shape with the ridges extending from adjacent an outer perimeter of the flat disk shape and inward toward the shaft on the flat disk shape, with the ridges rising from the flat disk shape toward the sensor and in a direction parallel to the shaft” on the last three lines is indefinite.   Similar to what was noted above, this claim is directed towards a method of manufacturing the first body, but where Claim 11, from which this claim depends, is a method of using claim.  Applicant is reciting the above method step of manufacturing in the same positive manner as applicant has recited the other method of using claims.  As such, it is unclear how such a claim limitation should be examined and it is unclear under which statutory category this claim should be examined under.
The phrase “positioning the sensor on the printed circuit card assembly; configured the track with an annular shape and with the ridges that cause the sensor to generate a sinusoidal output” on lines 2-4 is indefinite.
1) Applicant is reciting that “the printed circuit card assembly,” but no printed circuit card assembly was previously recited.  As such, it is unclear what printed circuit card assembly applicant is referring to with this phrase.  
2) Claim 12 already recites “a sinusoidal effect on the output,” and as best understood, this effect reasonably means or least includes that the output will be sinusoidal.  Applicant however is distinctly reciting this feature from “the sensor generates a sinusoidal output” feature, but where, as best understood they are not distinct.  As such, the difference and relationship between the two sinusoidal outputs is unclear.
3) Applicant recites that the sensor generates “a sinusoidal output” in the above phrase, but Claim 11 already recites that the sensor generates an output.  Applicant is distinctly reciting the output from Claim 1 and the output from Claim 6 but where, as best understood, they are not distinct and instead refer to the same output.  As such, the difference and relationship between the two distinctly recited outputs is unclear.
As to Claim 17,
The phrase “forming the track as a groove with a sinusoidal shape with the repeating sequence of segments defining the sinusoidal shape and extending three-hundred-sixty degrees around the shaft, with the groove formed into the first body; and positioning the sensor to face into the groove” on lines 1-4 is indefinite.  Similar to what was noted above, this claim is directed towards a method of manufacturing the track, but where Claim 11, from which this claim depends, is a method of using claim.  Applicant is reciting the above method step of manufacturing in the same positive manner as applicant has recited the other method of using claims.  As such, it is unclear how such a claim limitation should be examined and it is unclear under which statutory category this claim should be examined under.
As to Claim 18,
The phrase “forming the track with ridges that are spiral shaped and identical, with the height being a distance between a top of one of the ridges relative to a bottom of a groove between the ridges; tailoring an amplitude of the output by selecting the height of the ridges relative to the bottom of the groove, wherein a ridge-groove pair forms a segment of the track that repeats around its circumference” on lines 2-6 is indefinite. Similar to what was noted above, this claim is directed towards a method of manufacturing the track, tailoring an amplitude of the output, and selecting the height of the ridges, but where Claim 11, from which this claim depends, is a method of using claim.  Applicant is reciting the above method step of manufacturing in the same positive manner as applicant has recited the other method of using claims.  The Examiner acknowledges that Claim 18 previously recited forming the track with a height, but this phrase was interpreted to mean that the track had a height.  Applicant is reciting substantially more detail with regard to the forming and is now positively reciting method of manufacturing steps with substantial detail that was not previously recited. As such, it is unclear how such a claim limitation should be examined and it is unclear under which statutory category this claim should be examined under.
As to Claim 20,
The phrase “wherein the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence” on the last two lines is indefinite. 
1) Claim 20 is directed towards the final product apparatus of “A system for determining angular position.” As such, this device must have already been formed and be the final product so as to allow the device to include the structural features and functions recited in the claim. The above claim phrase however is not directed towards a final product feature where the diameter of the first body is fixed, and is instead directed towards what the output is at the first body’s diameter and at other diameters that are not part of the final product.  Applicant further recites a method step, presumably of manufacturing, of tailoring the height of the track. This feature is not, as best understood, is not directed towards the method of manufacturing the instant claimed apparatus but is instead reciting how other version of the apparatus could be manufacturing “by tailoring the height at the repeating sequence.”  The Examiner again respectfully notes that Claim 20 is directed towards the final product, and not how the device is or could be formed.  The reason for the instant 112(b) rejection is that it is unclear what additional limitations the above phrase requires in the claim as the above feature is, as best understood, not directed towards a function or structural feature of the final product, and the above feature, as best understood, is not directed towards a product by process feature describing the method of forming the apparatus itself.  Instead, the above feature is directed towards how differing version of the apparatus could be made “by tailoring the height at the repeating sequence.”  Such a feature is indefinite because it is unclear what features are and are not included with the above phrase, and because it is unclear under what statutory category the above claim should be examined under due to the above phrase, given that the above phrase is directed to a method step of tailoring.  This is because applicant is essentially reciting the use of the apparatus by “tailoring” it to change it so that it includes a desired track height.  As explained in MPEP 2173.05(p), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph.”  As such, the above claim phrase is indefinite.  For the purpose of compact prosecution, the above phrase is being treated as a product by process feature.
2) The phrase “other diameters” is indefinite because the metes and bounds of what would and would to be considered an “other diameter” is not reasonably disclosed. It is unclear if other diameters is limited to specific track diameters used in certain applications, or if any track of any diameter is included in the above phrase.  Applicant does not reasonably define the metes and bounds of the above phrase, and thus the claim is indefinite.
The phrase “the track comprising ridges” on line 5 is indefinite.  Applicant’s disclosure explains in paragraph [0023] that each ridge-groove pair forms a segment.  Applicant however is distinctly reciting the above ridges from the previously recited segments, but where they are not distinct, because a ridge is part of what forms a segment.  As such, the difference and relationship between the claimed ridges and the claimed segments is unclear.
As to Claims 2-10 and 12-19,
These claims stand rejected for incorporating and reciting the above rejected subject matter of their respective parent claim(s) and therefore stand rejected for the same reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 10, 11, and 17 are rejected under 35 U.S.C. 103 as obvious over Schumacher (US 2004/0040392) in view of Clark (US 2004/0119465).
As to Claim 1,

    PNG
    media_image2.png
    475
    866
    media_image2.png
    Greyscale

Schumacher discloses A system for determining angular position comprising: a first body (10), (12), (13), including rotor and a track (13) having segments arranged around the rotor at a diameter of the track in a repeating sequence (Figures 4-11), (Paragraph [0021]), and a second body (the device that holds the sensor (17)), including a sensor (17) facing the track (Figure 8), wherein the first and second bodies rotate relative to each other about an axis (Figures 4, 5, 8, 9, 10, 11), wherein the track and the sensor face each other (Figure 8); and wherein the sensors are configured to generate an output that is decoupled from the diameter of the track and is related to the repeating sequence of segments (Figures 8, 9, 10, 11 / note that the Schumacher discloses a substantially similar sensor and track arrangement as applicant (compare for example applicant’s Figure 6 to Figure 9 of Schumacher), and can reasonably have its height and diameter adjusted in a similar manner as applicant, as such, Schumacher reasonably discloses this claim feature), wherein the track has a height that is a structural variation of one-half of one of the segments (Figures 9, 10, 11 / note that like applicant, the height of half of the segment can be defined to have a height), (see above figure), and the height is a distance between a first part of the track that generates a high point of the output and second part of the track that generates a low point of the output (see above figure); wherein an amplitude of the output is related to the height (Figures 8, 9, 10, 11 / this is a property of the system as the amplitude must vary as the distance between the track and sensor changes), wherein a period of the output is related to the repeating sequence of the segments (Figures 8, 9, 10, 11 / note this is a property of the system as a period of the output will be defined by the repetition of the north and south poles as well as the grooves in between the poles, thus creating repeating segments around the circumference of the support ring (10)), wherein the output is decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the height at the repeating sequence (Figures 8, 9, 10, 11 / as explained above, the prior art discloses a substantially similar arrangement as applicant as thus reasonably includes this feature, and furthermore, to the extent that applicant is reciting a product by process feature, the prior art discloses the claim feature because it disclose the final product (see MPEP 2113)), and the device is intended to measure the number of revolutions of an ABS (anti-lock system function of motor vehicle brakes or the like (Paragraph [0003] / note that Schumacher is intended to improve upon the type of multipole wheels used for this purpose).
However, Schumacher does not expressly disclose a shaft, and thus does not expressly disclose a shaft, and thus does not expressly disclose a first body including a shaft, the tracking having segments arranged around the shaft at a diameter of the track in a repeating sequence.
Clark discloses that it is known to use a first body including a rotating axle shaft (21) to carrying the magnetic ring of detection (track) (20), which is also part of the first body, for an anti-lock braking system for the purpose of the detection of rotating of the shaft (Paragraphs [0041], [0043]), (Figures 1, 2A, 2B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schumacher to include a shaft, and thus does not expressly disclose a first body including a shaft, the tracking having segments arranged around the shaft at a diameter of the track in a repeating sequence given the above disclosure and teaching of Clark in order to advantageously be able to rotate the track passed the sensor in order to be able to advantageously be able to detect the movement and speed of the shaft, and thus to allow the system to be able to know how much braking force must be applied in order to slow the vehicle, thereby allowing the vehicle to slow as desired.
As to Claim 11,

    PNG
    media_image2.png
    475
    866
    media_image2.png
    Greyscale

Schumacher discloses arranging a repeating sequence of segments in a track (13) disposed at a diameter around a first body (10), (12), (13), (Figures 4-11), (Paragraph [0021]); positioning a sensor (17) on a second body (the device that holds sensor (17)) the sensor facing the track and providing an output (Figures 2 and 8); configuring the first and second bodies to rotate relative to each other about an axis (Figures 4, 5, 8, 9, 10, 11); mounting the track and the sensor to face each other (Figure 8); forming the track with a height that is a structural variation of one-half of one of the segments  (Figures 9, 10, 11 / note that like applicant, the height of half of the segment can be defined to have a height), (see above figure), where the height is a distance between a first part of the track that generates a high point of the output and second part of the track that generates a low point of the output; providing an amplitude of the output related to the structural variation (Figures 8, 9, 10, 11 / this is a property of the system as the amplitude must vary as the distance between the track and sensor changes), providing a period of the output related to the repeating sequence of the segments (Figures 8, 9, 10, 11 / note this is a property of the system as a period of the output will be defined by the repetition of the north and south poles as well as the grooves in between the poles, thus creating repeating segments around the circumference of the support ring (10)), providing the output decoupled from the diameter, meaning the output results at the diameter and at other diameters by tailoring the structural variation at the repeating sequence (Figures 8, 9, 10, 11 / note that the Schumacher discloses a substantially similar sensor and track arrangement as applicant (compare for example applicant’s Figure 6 to Figure 9 of Schumacher), and can reasonably have its height and diameter adjusted in a similar manner as applicant, as such, Schumacher reasonably discloses this claim feature),; generating, by the sensor, the output that is decoupled from the diameter of the track and is related to the repeating sequence of segments (Figures 8, 9, 10, 11 / as explained above, the prior art discloses a substantially similar arrangement as applicant as thus reasonably includes this feature),  and the device is intended to measure the number of revolutions of an ABS (anti-lock system function of motor vehicle brakes or the like (Paragraph [0003] / note that Schumacher is intended to improve upon the type of multipole wheels used for this purpose).
Schumacher does not expressly disclose a shaft, and thus does not expressly disclose arranging a repeating sequence of segments in a track disposed at a diameter around a shaft of a first body.
Clark discloses that it is known to use a first body including a rotating axle shaft (21) to carrying the magnetic ring of detection (track) (20), which is also part of the first body, for an anti-lock braking system for the purpose of the detection of rotating of the shaft (Paragraphs [0041], [0043]), (Figures 1, 2A, 2B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schumacher to include arranging a repeating sequence of segments in a track disposed at a diameter around a shaft of a first body given the above disclosure and teaching of Clark in order to advantageously be able to rotate the track passed the sensor in order to be able to advantageously be able to detect the movement and speed of the shaft, and thus to allow the system to be able to know how much braking force must be applied in order to slow the vehicle, thereby allowing the vehicle to slow as desired.
As to Claims 7 and 17,
Schumacher discloses the track comprises a groove with a sinusoidal shape with the repeating sequence of segments defining the sinusoidal shape and extending three-hundred-sixty degrees around the shaft (Figures 4 ,5 ,8, and 10 or 11 / note the groove is the indentation in flange (12) for each of the magnetic poles (14),(15)) , wherein the groove is formed into the first body with the sensor facing into the groove (Figures 8, 10, 11 / note the groove is formed into ring (10)), forming the track as a groove with a sinusoidal shape with the repeating sequence of segments defining the sinusoidal shape and extending three-hundred-sixty degrees around the shaft (Figures 4 ,5 ,8, and 10 or 11 / note the groove is the indentation in flange (12) for each of the magnetic poles (14),(15)), with the groove formed into the first body; and positioning the sensor to face into the groove (Figures 8, 10, 11 / note the groove is formed into ring (10)).
As to Claim 10,
Schumacher discloses the first body is a rotor of an electrical machine having a number of pole pairs (Paragraphs [0001] [0022], [0023]), and wherein the repeating sequence of segments comprise the number (Figures 4, 5, 8-11), so that the sensor generates the output useable to commutate the electrical machine (Paragraph [0022] / note the output of the sensor can be communicated or used by the machine).
Claims 2, 3, 8, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2004/0040392) in view of Clark (US 2004/0119465) and in further view of Wolf et al. (Wolf) (US 2017/0115134).
As to Claims 2, 3, 8, 12, 13, 18,
Schumacher in view of Clark discloses the track comprising ridges that are identical (Figures 9, 10, 11 / note the magnetic poles are ridges), the track extends three-hundred-sixty degrees around the shaft (Figures 4, 5 of Schumacher), and the track is configured so that as the ridges pass the sensor (Figure 8), variation of an output from the sensor results with the ridges having a curvature that results in a sinusoidal effect on the output (Figure 2), the track is configured to fit an available packaging space without changing the output by a tailored curvature of the ridges, meaning the diameter of the track is decoupled from the output so that the output may be obtained by various diameters of the track (Figures 8, 9, 10, 11 / as explained above, the prior art discloses a substantially similar arrangement as applicant as thus reasonably includes this feature, and furthermore, to the extent that applicant is reciting a product by process feature, the prior art discloses the claim feature because it disclose the final product (see MPEP 2113)), configuring the track to fit an available packaging space without changing the output by tailoring the curvature of the ridges; and decoupling the diameter of the track from the output so that the output may be obtained by various diameters of the track (Figures 8, 9, 10, 11 / as explained above, the prior art discloses a substantially similar arrangement as applicant as thus reasonably includes this feature, and further more, the track can be said to be configured to fit the space it is intended to be used with without changing output), the height is a distance between a top of one of the ridges relative to a bottom of a groove between the ridges (Figures 8, 9, 10, 11/ note that in the Figure 8 configuration, the height would be defined in the claimed manner), wherein the output has an amplitude related to the height (Figure 2 / note that the shape and height will cause the output to be sinusoidal, and thus be related to the height), wherein the amplitude of the output is tailorable by tailoring the height of the ridges relative to the groove (Figures 8-11 / note that adjusting the height of the ridges will adjust the amplitude, and that the height is reasonably changeable, and note further that this phrase, as best understood, is a product by process phrase and that because the prior art discloses final product, it reasonably discloses the claim feature (see MPEP 2113)), wherein a ridge-groove pair forms one of the segments of the track (a combination of one of the ridges and one of the grooves between the ridges can be considered the claimed pair (Figures 9, 10, 11), forming the track with ridges that are identical (Figures 9, 10, 11 / note the magnetic poles are ridges), with the height being a distance between a top of one of the ridges relative to a bottom of a groove between the ridges (Figures 9, 10 / note the distance is between the bottom of the grooves and top of the ridges); tailoring an amplitude of the output by selecting the height of the ridges relative to the bottom of the groove (Figures 8, 9 / note the height of the ridges will tailor the amplitude and this is a property of the system), wherein a ridge-groove pair forms a segment of the track that repeats around its circumference (Figures 4, 5).
Schumacher in view of Clark does not disclose the track comprising ridges that are spiral shaped.
Wolf discloses the track comprising ridges (111),(112) that are spiral shaped and identical (Figure 1 / note that the spirals 111 are all identical and spirals 112 are all identical), (Figures 2a-2d) , wherein the track extends three-hundred-sixty degrees around the shaft (Figure 1), and the track is configured so that as the ridges pass the sensor (231) or (232), variation of an output from the sensor results with the ridges having a curvature that results in a sinusoidal effect on the output (Paragraphs [0027]-[0029],[0038]), the track is configured to fit an available packaging space without changing the output by a tailored curvature of the ridges, meaning the diameter of the track is decoupled from the output so that the output may be obtained by various diameters of the track (Figures 1-2D), (Paragraphs [0027]-[0029],[0038] / note that given the similarities between the track of Wolf and the instant application’s Figure 4, Wolf reasonably discloses these features as the track could reasonably be configured to fit other packing spaces).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schumacher in view of Clark to include the track comprising ridges that are spiral shaped given the above disclosure and teaching of Wolf in order to advantageously ensure that the variation of the magnetic field can be detected by the magnetic sensor(s) with high accuracy (Paragraph [0030]).
Claims 4, 5, 6, 9, 14, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2004/0040392) in view of Clark (US 2004/0119465) and in further view of Wolf et al. (Wolf) (US 2017/0115134) as applied to claim 2 and in further view of Maruo (US 4,053,829).
As to Claims 4, 6, 9, 14, 16, 19,
Schumacher discloses the track is annular in shape (Figures 4, 5) and is configured so that the sensor generates a sinusoidal output (Figure 2), wherein the first body comprises a flat disk shape and the ridges extend from adjacent an outer perimeter of the flat disk shape and inward toward the shaft on the flat disk shape (Figures 8, and 10), the ridges rising from the flat disk shape toward the sensor and in a direction parallel to the shaft (Figure 8), wherein the sensor is configured to sense a variation in the magnetic field causes by rotation of the track (Figure 2 / note the output of the sensor will vary as the track rotates), forming the first body in a flat disk shape with the ridges extending from adjacent an outer perimeter of the flat disk shape and inward toward the shaft on the flat disk shape  (Figures 8, and 10), with the ridges rising from the flat disk shape toward the sensor and in a direction parallel to the shaft (Figure 8), sensing, by the sensor, a variation in the magnetic field causes by rotation of the track (Figure 2 / note the output of the sensor will vary as the track rotates).
Schumacher in view of Clark and Wolf does not disclose a magnet on an opposite side of the printed circuit card assembly from the sensor, the sensor is disposed on the printed circuit card assembly, a printed circuit card assembly carrying the sensor; and a magnet on an opposite side of the printed circuit card assembly from the sensor.
Maruo discloses a magnet (12) on an opposite side of the printed circuit card assembly (14) from the sensor (rotor position detector) (Figure 8), (Column 7, Lines 45-68), a printed circuit card assembly (14) carrying the sensor (rotation position sensor) (Figure 8), (Column 7, Lines 45-68); and a magnet (12) on an opposite side of the printed circuit card assembly from the sensor (Figure 8), (Column 7, Lines 45-68).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Schumacher in view of Clark and Wolf to include a magnet on an opposite side of the printed circuit card assembly from the sensor, the sensor is disposed on the printed circuit card assembly, a printed circuit card assembly carrying the sensor; and a magnet on an opposite side of the printed circuit card assembly from the sensor as taught by Maruo in order to advantageously so that fields of high intensity can be measured (Column 2, Lines 15-17), and to increase the sensitivity of the sensor by essentially blocking external noise magnetic fields with the bias field and ensuring only fields strong enough, such as local magnetic fields, can change the magnetic field at the sensor and be detectable, and allow the sensor to operate correctly even if the direction or magnitude of the signal flux and bias flux are varied or somewhat deviated such that the output of the sensor is substantially unaffected (Column 3, Lines 40-48).
As to Claims 5 and 15,
Schumacher in view of Clark and Wolf and Maruo discloses the sensor is configured to generate a sinusoidal output, as a result of the segments passing across the sensor and as a result of varying a magnetic field generated by the magnet by movement of the repeating sequence of segments (Figures 8, 9 of Schumacher / note the above claim feature is a property of the system because the magnetic field will interact with the field generated by the poles of Schumacher to cause variation).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858